DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings were received on January 25, 2021.  These drawings are acceptable.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it does not avoid legal phraseology normally reserved for claims (i.e., “comprising” and “comprises” appear throughout the amended abstract).  Correction is required.  See MPEP § 608.01(b).
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: there is no antecedent basis in the specification for either of “heating or cooling fluids” as recited in the preamble of base claim 1 or of a “heating or cooling system” as recited in the preamble of base claim 10 or of a “heating or cooling apparatuses as recited in the body of base claim 10.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 through 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
For example, the preamble of base claim 1 recites a method “for circulating heating or cooling fluids” but there is no antecedent basis in the specification specifically for “heating or cooling fluids” in the alternative per se as claimed, nor is there a corresponding description of how either heating fluids by themselves or how cooling fluids by themselves can be used in carrying out the inventive method as recited in claims 1 through 9.
Similarly, the preamble of base claim 10 recites a method of “operating a heating or cooling system” while its body recites “providing a heating or cooling apparatus” but there is no antecedent basis in the specification specifically for either a “heating or cooling system” in the alternative or a “heating or cooling apparatus” in the alternative per se as claimed, nor is there a corresponding description of how any of a heating system by itself or a cooling system by itself or a heating apparatus by itself or a cooling apparatus by itself can be used in carrying out the inventive method as recited in claims 10 through 22,
Therefore, the written description requirement is not met. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 through 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For example, the preamble of base claim 1 recites a method “for circulating heating or cooling fluids” but there is no antecedent basis in the specification specifically for “heating or cooling fluids” in the alternative per se as claimed, nor is there a corresponding description of how either heating fluids by themselves or how cooling fluids by themselves can be used in carrying out the inventive method as recited in claims 1 through 9, nor do the claims as written recite how either heating fluids by themselves or how cooling fluids by themselves are to be used to carry out the inventive method as recited in claims 1 through 9.. 
Similarly, the preamble of base claim 10 recites a method of “operating a heating or cooling system” while its body recites “providing a heating or cooling apparatus” but there is no antecedent basis in the specification specifically for either a “heating or cooling system” in the alternative or a “heating or cooling apparatus” in the alternative per se as claimed, nor is there a corresponding description of how any of a heating system by itself or a cooling system by itself or a heating apparatus by itself or a cooling apparatus by itself can be used in carrying out the inventive method as recited in claims 10 through 22. Furthermore, the claims as written do not recite how any of these is used by itself in carrying out the inventive method as recited in claims 10 through 22.
Therefore, the metes and bounds of protection sought by the claims and any claims depending therefrom are rendered indefinite.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 through 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 through 20 of U.S. Patent No.10,900,675 B2, issued on January 26, 2021 to Medlock et al. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference between the claims in the issued patent and the claims in the instant application are the following, for example: (a) the latter is drawn to a method for circulating heating or cooling fluids in the alternative as recited by base claim 1 of the instant application, whereas the former is drawn to a method for circulating heating and cooling fluids together as recited by base claim 1 of the issued patent; (b) the latter recites “operating a control system configured to operate the conduit module in a heating mode or a cooling mode’ in the alternative as recited by base claim 1 of the instant application, whereas the former recites “operating a control system configured to operate the conduit module in a plurality of heating and/or cooling modes”; (c) the latter is drawn to a method for “operating a heating or cooling system” as recited by base claim 10 of the instant application, whereas the former is drawn to a method for operating a heating and cooling system” as recited by base claim 10 of the issued patent; and, (d) the latter recites “providing a heating or cooling apparatus” in base claim 10 of the instant application, whereas the former recites “providing a heating/cooling apparatus”  in base claim 10 of the issued patent. In general, the issued patent is drawn to joint heating and cooling fluids, systems, apparatus, and modes, whereas the instant application is drawn to heating or cooling fluids, systems, apparatus, and modes in the alternative. Since it is generally obvious and a matter of obvious design choice to omit one of two options with regard to heating and cooling if the other is not a desired outcome, it would have been obvious to one skilled in the art to omit one of heating and cooling options and to only include the desired option out of heating and cooling in the inventive method. 
Conclusion
The additional prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LJILJANA V CIRIC whose telephone number is (571)272-4909. The examiner can normally be reached Monday-Saturday, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. 
To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ljiljana V. Ciric/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
LJILJANA (Lil) V. CIRIC
Primary Examiner
Art Unit 3763